ORDER
PER CURIAM.
Oliver Benson (Father) appeals from the judgment of the circuit court sustaining in part and denying in part his Motion to Declare Dependent Child Emancipated and Terminate Support. Father argues the circuit court erred in (1) not making a specific finding as to the date of his daughter’s emancipation, (2) not ordering Katha-leen Benson (Mother) to reimburse Father for overpaid child support, and (3) not awarding Father attorney’s fees.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Furthermore, Mother’s first motion to strike Father’s brief is denied as moot, and Mother’s second motion to strike Father’s brief and dismiss the appeal is denied.